DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The disclosure is objected to because of the following informalities:
Reference “50” in ¶¶¶¶¶ [0061], [0062], [0064]-[0066] of specification should be 51.  
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:
“a width of each of the flattened signal lines the third metal layer” in line 2 should be “a width of each of the flattened signal lines of the third metal layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 14 “a first metal layer disposed in the first insulating layer;” recites in line 17 “a second metal layer disposed in the first insulating layer;” recites in lines 18-19 “wherein a plurality of folding signal lines are formed on a portion of the second metal layer in the folding region;” and recites in lines 24-25 “wherein a plurality of folding signal lines are formed on a portion of the third metal layer in the folding region.” However, according to FIG. 3 and ¶¶ [0069] and [0071] of specification, a first metal layer GE disposed above the first insulating layer 51; a second metal layer SD1 disposed above the first insulating layer 51; wherein a first plurality of folding signal lines are formed as a portion of the second metal layer SD1 in the folding region; and wherein a second plurality of folding signal lines are formed as a portion of the third metal layer SD2 in the folding region. Therefore, the claim scope is not clear. Claims 2-9 are rejected as they depend upon claim 1. For the purpose of examination, “a first metal layer disposed in the first insulating layer” in line 14; “a second metal layer disposed in the first insulating layer” in line 17; “wherein a plurality of folding signal lines are formed on a portion of the second metal layer in the folding region” in lines 18-19; and “wherein 
Claim 2 recites in lines 2-4 “a lower capacitor electrode plate and a plurality of flattened signal lines are formed on the portion of the second metal layer in the displaying region.” However, according to FIG. 3 and ¶¶ [0069] and [0071] of specification, a lower capacitor electrode plate and a plurality of flattened signal lines are formed as a portion of the second metal layer in the displaying region. Therefore, the claim scope is not clear. Also, Claim 2 recites the limitation "the portion of the second metal layer in the displaying region" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-4 are rejected as they depend upon claim 2. For the purpose of examination, “a lower capacitor electrode plate and a plurality of flattened signal lines are formed on the portion of the second metal layer in the displaying region” is interpreted as “a lower capacitor electrode plate and a plurality of flattened signal lines are formed as a portion of the second metal layer in the displaying region.”
Claim 5 recites in lines 2-4 “an upper capacitor electrode plate and a plurality of flattened signal lines are formed on the portion of the third metal layer in the displaying region.” However, according to FIG. 3 and ¶¶ [0069] and [0071] of specification, an upper capacitor electrode plate and a plurality of flattened signal lines are formed as a 
Claim 8 recites in line 2 “signal lines.” However, claim 1, upon which claim 8 depends, already recites two different signal lines including “a plurality of folding signal lines formed on (see 112(b) rejection, “on” is interpreted as “as”) a portion of the second conductive layer in the folding region” and “a plurality of folding signal lines formed on (see 112(b) rejection, “on” is interpreted as “as”) a portion of the third conductive layer in the folding region” Therefore, the claim scope is not clear. For the purpose of the examination, “signal lines” in line 2 is interpreted as “the plurality of folding signal lines of the second metal layer.” 
Claim 9 recites “at least one planarization layer” in line 4 and “planarization layer” in lines 8-9. Therefore, the claim scope is not clear. For the purpose of examination, “planarization layer” in lines 8-9 is interpreted as “the at least one planarization layer.”
Claim 10 recites in line 14 “a first metal layer disposed in the first insulating layer;” recites in line 17 “a second metal layer disposed in the first insulating layer;” above the first insulating layer 51; a second metal layer SD1 disposed above the first insulating layer 51; wherein a first plurality of folding signal lines are formed as a portion of the second metal layer SD1 in the folding region; wherein a second plurality of folding signal lines are formed as a portion of the third metal layer SD2 in the folding region; and wherein a lower capacitor electrode plate and a plurality of flattened signal lines are formed as a portion of the second metal layer SD1 in the display region. Therefore, the claim scope is not clear. Claims 11-13 are rejected as they depend upon claim 10. For the purpose of examination, “a first metal layer disposed in the first insulating layer” in line 14; “a second metal layer disposed in the first insulating layer” in line 17; “wherein a plurality of folding signal lines are formed on a portion of the second metal layer in the folding region” in lines 18-19; “wherein a plurality of folding signal lines are formed on a portion of the third metal layer in the folding region” in lines 24-25; and “wherein a lower capacitor electrode plate and a plurality of flattened signal lines are formed on the portion of the second metal layer in the display region” in lines 26-27 are interpreted as “a first metal layer disposed above the first insulating layer;” “a second metal layer disposed above the first insulating layer;” “wherein a first plurality of folding signal lines 
Claim 13 recites in line 2 “signal lines.” However, claim 10, upon which claim 13 depends, already recites four different signal lines including “the flattened signal lines of the second metal layer” and “the folding signal lines of the second metal layer.” Therefore, the claim scope is not clear. For the purpose of the examination, “signal lines” in line 2 is interpreted as “the folding signal lines of the second metal layer.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”) in view of Kim et al. (US PG-Pub No.: 2016/0225907 A1, hereinafter, “Kim”).
Regarding claim 1, Cho discloses an organic light emitting diode flexible array substrate (DP; see Cho, FIG. 11F), wherein the organic light emitting diode flexible array substrate (DP) comprises:
a displaying region (NBA, FIGs. 11F and 1B, with FIG. 1B being a perspective view) and a folding region (BA, FIGs. 11F and 1B) located adjacent to the displaying region (NBA, FIGs. 11F and 1B);
a flexible substrate (BL, ¶ [0041]; as shown in FIG. 1B, BL can be bent; therefore, it is flexible) located in the displaying region (NBA) and the folding region (BA, FIGs. 11F and 1B);
a barrier layer (BRL, ¶ [0043]) disposed on the flexible substrate (BL) and located in the displaying region (NBA, FIG. 11F);

a polycrystalline layer (OSP1, ¶ [0046]) disposed on the buffer layer (BFL) and located in the displaying region (NBA, FIG. 11F);
a first insulation layer (10, ¶ [0047]) disposed on the buffer layer (BFL), covering the polycrystalline layer (OSP1), and located in the displaying region (NBA, FIG. 11F);
a first conductive layer (GE1, ¶ [0046]) disposed in (see 112(b) rejection, “in” is interpreted as “above”) the first insulation layer (10) and located in the displaying region (NBA, FIG. 11F);
a second insulation layer (20, ¶ [0049]) disposed above the first conductive layer (GE1, FIG. 11F);
a second conductive layer (UE+DL-P1+DL-P3, ¶¶ [0131] and [0134] and FIG. 11F) disposed in (see 112(b) rejection, “in” is interpreted as “above”) the first insulation layer (10) and located in the displaying region (NBA) and the folding region (BA), wherein a plurality of folding signal lines (DL-P1+DL-P3, FIG. 11F; since BA is a bending region as shown in FIG. 1B, DL-P1+DL-P3 are folding signal lines) are formed on (see 112(b) rejection, “on” is interpreted as “as”) a portion of the second conductive layer (UE+DL-P1+DL-P3) in the folding region (BA);
a third insulation layer (30, ¶ [0051]) located above the second conductive layer (UE+DL-P1+DL-P3), wherein the third insulation layer (30) at least comprises an organic material and an inorganic insulating material (¶ [0051]); and
a third conductive layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2, FIG. 11F) disposed above the first insulation layer (10) and located in the displaying region (NBA) see 112(b) rejection, “on” is interpreted as “as”) a portion of the third conductive layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2) in the folding region (BA, FIG. 11F).
Cho fails to explicitly disclose that the first conductive layer (GE1), the second conductive layer (UE+DL-P1+DL-P3), and the third conductive layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2) are metal layers.
However, Cho discloses that the first conductive layer (GE1), the second conductive layer (UE+DL-P1+DL-P3), and the third conductive layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2) comprise electrodes GE1, UE, DE1, and SE1. And Kim disclose an OLED display (see Kim, FIG. 11), wherein electrodes, for example, a gate electrode (162, ¶ [0046]), a lower electrode (165, ¶ [0046]), a source electrode (182, ¶ [0054]), and a drain electrode (184, ¶ [0054]), are made of metals (¶¶ [0046] and [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s first conductive layer, second conductive layer, and third conductive layer, which comprise electrodes, with metal, as taught by Kim, since the selection of a known material (metal) based on its suitability for its intended use (to form conductive electrode layers) supports a prima facie obviousness determination. See MPEP § 2144.07.
Note: for the purpose of examination, “a first metal layer disposed in the first insulating layer” in line 14; “a second metal layer disposed in the first insulating layer” in 

Regarding claim 8, Cho in view of Kim discloses the organic light emitting diode flexible array substrate as claimed in claim 1, wherein signal lines (DL-P1+DL-P3) are formed on the first metal layer (GE1; Cho, FIG. 11F).
Note: for the purpose of the examination, “signal lines” in line 2 is interpreted as “the plurality of folding signal lines of the second metal layer.”

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”) in view of Kim et al. (US PG-Pub No.: 2016/0225907 A1, hereinafter, “Kim”), as applied to claim 1 above, and further in view of Lius et al. (US PG-Pub No.: 2018/0062105 A1, hereinafter, “Lius”).
Regarding claim 2, Cho in view of Kim discloses the organic light emitting diode flexible array substrate as claimed in claim 1, wherein a plurality of flattened signal lines (DL-P1) are formed on the (see 112(b) rejection, “on the” is interpreted as “as a”) 
Cho in view of Kim is silent regarding that a lower capacitor electrode plate is formed on the (see 112(b) rejection, “on the” is interpreted as “as a”) portion of the second metal layer (UE+DL-P1+DL-P3) in the displaying region (NBA).
Lius, however, discloses an OLED display (see Lius, FIG. 4A), comprising a lower capacitor electrode plate (G2, FIG. 4A) formed on the (see 112(b) rejection, “on the” is interpreted as “as a”) portion of a second metal layer (G2, an upper gate electrode) in a displaying region (FIG. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a lower capacitor electrode plate formed as a portion of the second metal layer of Cho in view of Kim in the displaying region, as taught by Lius, in order to form a storage capacitor. 
Note: for the purpose of examination, “a lower capacitor electrode plate and a plurality of flattened signal lines are formed on the portion of the second metal layer in the displaying region” is interpreted as “a lower capacitor electrode plate and a plurality of flattened signal lines are formed as a portion of the second metal layer in the displaying region.”

Regarding claim 5, Cho in view of Kim discloses the organic light emitting diode flexible array substrate as claimed in claim 1, wherein a plurality of flattened signal lines (CNE and DL-P2) are formed on the (see 112(b) rejection, “on the” is interpreted as “as 
Cho in view of Kim is silent regarding that an upper capacitor electrode plate is formed on the (see 112(b) rejection, “on the” is interpreted as “as a”) portion of the third metal layer in the displaying region, and the upper capacitor electrode plate corresponds to the lower capacitor electrode plate.
Lius, however, discloses an OLED display (see Lius, FIG. 4A), comprising an upper capacitor electrode plate (AM1, FIG. 4A and ¶ [0062]) formed on the (see 112(b) rejection, “on the” is interpreted as “as a”) portion of a third metal layer (AM1) in a displaying region (FIG. 4A), the upper capacitor electrode plate (AM1) corresponding to a lower capacitor electrode plate (G2, FIG. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an upper capacitor electrode plate as a portion of the third metal layer of Cho in view of Kim in the displaying region, and the upper capacitor electrode plate corresponds to a lower capacitor electrode plate, as taught by Lius, in order to form a storage capacitor. 
Note: for the purpose of examination, “an upper capacitor electrode plate and a plurality of flattened signal lines are formed on the portion of the third metal layer in the displaying region” is interpreted as “an upper capacitor electrode plate and a plurality of flattened signal lines are formed as a portion of the third metal layer in the displaying region;” and “the lower capacitor electrode” is interpreted as “a lower capacitor electrode.”

Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”) in view of Kim et al. (US PG-Pub No.: 2016/0225907 A1, hereinafter, “Kim”) and Lius et al. (US PG-Pub No.: 2018/0062105 A1, hereinafter, “Lius”), as applied to claim 2 above, and further in view of Cai (US PG-Pub No.: 2018/0040680 A1, hereinafter, “Cai”).
Regarding claim 3, Cho in view of Kim and Lius discloses the organic light emitting diode flexible array substrate as claimed in claim 2.
Cho in view of Kim and Lius is silent regarding that a width of each of the flattened signal lines of the second metal layer (UE+DL-P1+DL-P3 in NBA) is less than a width of each of the folding signal lines of the second metal layer (UE+DL-P1+DL-P3 in BA).
Cai, however, discloses a display panel (see Cai, FIG. 22), wherein a width of each of flattened signal lines (data lines 05 in non-bending area B) is less than a width of each of the folding signal lines (data lines 05 in bending area A, ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a width of each of the flattened signal lines of the second metal layer of Cho in view of Kim and Lius less than a width of each of the folding signal lines of the second metal layer, as taught by Cai, in order to improve the robustness against bending (Cai, ¶ [0096]).

Regarding claim 4, Cho in view of Kim and Lius discloses the organic light emitting diode flexible array substrate as claimed in claim 2.

Cai, however, discloses a display panel (see Cai, FIG. 22), wherein a width of each of flattened signal lines (data lines 05 in non-bending area B) is less than a width of each of the folding signal lines (data lines 05 in bending area A, ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a width of each of the flattened signal lines of the second metal layer of Cho in view of Kim and Lius less than a width of each of the folding signal lines of the second metal layer, as taught by Cai, in order to improve the robustness against bending (Cai, ¶ [0096]). Accordingly, an interval of adjacent two of the flattened signal lines of the second metal layer is less than an interval of adjacent two of the folding signal lines of the second metal layer.

Regarding claim 6, Cho in view of Kim and Lius discloses the organic light emitting diode flexible array substrate as claimed in claim 5.
Cho in view of Kim and Lius is silent regarding that a width of each of the flattened signal lines the third metal layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2) is less than a width of each of the folding signal lines of the third metal layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2).
Cai, however, discloses a display panel (see Cai, FIG. 22), wherein a width of each of flattened signal lines (data lines 05 in non-bending area B) is less than a width of each of the folding signal lines (data lines 05 in bending area A, ¶ [0096]).


Regarding claim 7, Cho in view of Kim and Lius discloses the organic light emitting diode flexible array substrate as claimed in claim 5.
Cho in view of Kim and Lius is silent regarding that an interval of adjacent two of the flattened signal lines of the third metal layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2) is less than an interval of adjacent two of the folding signal lines of the third metal layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2).
Cai, however, discloses a display panel (see Cai, FIG. 22), wherein a width of each of flattened signal lines (data lines 05 in non-bending area B) is less than a width of each of the folding signal lines (data lines 05 in bending area A, ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a width of each of the flattened signal lines of the third metal layer of Cho in view of Kim and Lius less than a width of each of the folding signal lines of the third metal layer, as taught by Cai, in order to improve the robustness against bending (Cai, ¶ [0096]). Accordingly, an interval of adjacent two of the flattened signal lines of the third metal layer is less than an interval of adjacent two of the folding signal lines of the third metal layer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”) in view of Kim et al. (US PG-Pub No.: 2016/0225907 A1, hereinafter, “Kim”), as applied to claim 1 above, and further in view of Kim (US PG-Pub No.: 2017/0294425 A1, hereinafter, “Kim2”).
Regarding claim 9, Cho in view of Kim discloses the organic light emitting diode flexible array substrate as claimed in claim 1, wherein the organic light emitting diode flexible array substrate (DP) further comprises at least one planarization layer (60, FIG. 11F), and the planarization layer (60) is disposed above the first insulation layer (10) and is located in the displaying region (NBA) and the folding region (BA, FIG. 11F); the organic light emitting diode flexible array substrate (DP) further comprises a pixel definition layer (PDL, FIG. 11F), the pixel definition layer (PDL) is disposed above planarization layer (60) and is located in the displaying region (NBA); and the organic light emitting diode flexible array substrate (DP) further comprises an anode layer (AE, FIG. 11F), the anode layer (AE) is disposed above the planarization layer (60), is located in the displaying region (NBA), and electrically contacts the third metal layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2) through via holes (CH6, FIG. 11F).
Cho in view of Kim is silent regarding that the pixel definition layer (PDL) is located in the displaying region (NBA) and the folding region (BA).
Kim2, however, discloses a flexible display (see Kim2, FIG. 2), comprising a pixel definition layer (219, FIG. 2 and ¶ [0045]) located in a displaying region (NBA) and a folding region (BA, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Cho’s pixel definition layer located 
Note: for the purpose of examination, “planarization layer” in lines 8-9 is interpreted as “the at least one planarization layer.”

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US PG-Pub No.: 2019/0115407 A1, hereinafter, “Cho”) in view of Kim et al. (US PG-Pub No.: 2016/0225907 A1, hereinafter, “Kim”), Lius et al. (US PG-Pub No.: 2018/0062105 A1, hereinafter, “Lius”), and Cai (US PG-Pub No.: 2018/0040680 A1, hereinafter, “Cai”).
Regarding claim 10, Cho discloses an organic light emitting diode flexible array substrate (DP; see Cho, FIG. 11F), wherein the organic light emitting diode flexible array substrate (DP) comprises:
a displaying region (NBA, FIGs. 11F and 1B, with FIG. 1B being a perspective view) and a folding region (BA, FIGs. 11F and 1B) located adjacent to the displaying region (NBA, FIGs. 11F and 1B);
a flexible substrate (BL, ¶ [0041]; as shown in FIG. 1B, BL can be bent; therefore, it is flexible) located in the displaying region (NBA) and the folding region (BA, FIGs. 11F and 1B);
a barrier layer (BRL, ¶ [0043]) disposed on the flexible substrate (BL) and located in the displaying region (NBA, FIG. 11F);
a buffer layer (BFL, ¶ [0043]) disposed on the barrier layer (BRL) and located in the displaying region (NBA, FIG. 11F);

a first insulation layer (10, ¶ [0047]) disposed on the buffer layer (BFL), covering the polycrystalline layer (OSP1), and located in the displaying region (NBA, FIG. 11F);
a first conductive layer (GE1, ¶ [0046]) disposed in (see 112(b) rejection, “in” is interpreted as “above”) the first insulation layer (10) and located in the displaying region (NBA, FIG. 11F);
a second insulation layer (20, ¶ [0049]) disposed above the first conductive layer (GE1, FIG. 11F);
a second conductive layer (UE+DL-P1+DL-P3, ¶¶ [0131] and [0134] and FIG. 11F) disposed in (see 112(b) rejection, “in” is interpreted as “above”) the first insulation layer (10) and located in the displaying region (NBA) and the folding region (BA), wherein a plurality of folding signal lines (DL-P1+DL-P3, FIG. 11F; since BA is a bending region as shown in FIG. 1B, DL-P1+DL-P3 are folding signal lines) are formed on (see 112(b) rejection, “on” is interpreted as “as”) a portion of the second conductive layer (UE+DL-P1+DL-P3) in the folding region (BA);
a third insulation layer (30, ¶ [0051]) located above the second conductive layer (UE+DL-P1+DL-P3), wherein the third insulation layer (30) at least comprises an organic material and an inorganic insulating material (¶ [0051]); and
a third conductive layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2, FIG. 11F) disposed above the first insulation layer (10) and located in the displaying region (NBA) and the folding region (BA), wherein a plurality of folding signal lines (DL-P2+CNE-D1+CNE-D2, FIG. 11F; since BA is a bending region as shown in FIG. 1B, DL-see 112(b) rejection, “on” is interpreted as “as”) a portion of the third conductive layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2) in the folding region (BA, FIG. 11F);
wherein a plurality of flattened signal lines (DL-P1) are formed on the (see 112(b) rejection, “on the” is interpreted as “as a”) portion of the second metal layer (UE+DL-P1+DL-P3) in the displaying region (NBA, FIG. 2 shows that DL are also in NBA region).
Cho fails to disclose that the first conductive layer (GE1), the second conductive layer (UE+DL-P1+DL-P3), and the third conductive layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2) are metal layers; a lower capacitor electrode plate is formed on the (see 112(b) rejection, “on the” is interpreted as “as a”) portion of the second metal layer (UE+DL-P1+DL-P3) in the displaying region (NBA); a width of each of the flattened signal lines of the second metal layer (UE+DL-P1+DL-P3) is less than a width of each of the folding signal lines of the second metal layer (UE+DL-P1+DL-P3); an interval of adjacent two of the flattened signal lines of the second metal layer (UE+DL-P1+DL-P3) is less than an interval of adjacent two of the folding signal lines of the second metal layer (UE+DL-P1+DL-P3).
However, Cho discloses that the first conductive layer (GE1), the second conductive layer (UE+DL-P1+DL-P3), and the third conductive layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2) comprise electrodes GE1, UE, DE1, and SE1. And Kim disclose an OLED display (see Kim, FIG. 11), wherein electrodes, for example, a gate electrode (162, ¶ [0046]), a lower electrode (165, ¶ [0046]), a source electrode (182, ¶ [0054]), and a drain electrode (184, ¶ [0054]), are made of metals (¶¶ [0046] and [0054]).
prima facie obviousness determination. See MPEP § 2144.07.
Cho in view of Kim fails to disclose that a lower capacitor electrode plate is formed on the (see 112(b) rejection, “on the” is interpreted as “as a”) portion of the second metal layer (UE+DL-P1+DL-P3) in the displaying region (NBA); a width of each of the flattened signal lines of the second metal layer (UE+DL-P1+DL-P3) is less than a width of each of the folding signal lines of the second metal layer (UE+DL-P1+DL-P3); an interval of adjacent two of the flattened signal lines of the second metal layer (UE+DL-P1+DL-P3) is less than an interval of adjacent two of the folding signal lines of the second metal layer (UE+DL-P1+DL-P3).
Lius, however, discloses an OLED display (see Lius, FIG. 4A), comprising a lower capacitor electrode plate (G2, FIG. 4A) formed on the (see 112(b) rejection, “on the” is interpreted as “as a”) portion of a second metal layer (G2, an upper gate electrode) in a displaying region (FIG. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a lower capacitor electrode plate formed as a portion of the second metal layer of Cho in view of Kim in the displaying region, as taught by Lius, in order to form a storage capacitor. 

Cai, however, discloses a display panel (see Cai, FIG. 22), wherein a width of each of flattened signal lines (data lines 05 in non-bending area B) is less than a width of each of the folding signal lines (data lines 05 in bending area A, ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a width of each of the flattened signal lines of the second metal layer of Cho in view of Kim and Lius less than a width of each of the folding signal lines of the second metal layer, as taught by Cai, in order to improve the robustness against bending (Cai, ¶ [0096]). Accordingly, an interval of adjacent two of the flattened signal lines of the second metal layer is less than an interval of adjacent two of the folding signal lines of the second metal layer.
Note: for the purpose of examination, “a first metal layer disposed in the first insulating layer” in line 14; “a second metal layer disposed in the first insulating layer” in line 17; “wherein a plurality of folding signal lines are formed on a portion of the second metal layer in the folding region” in lines 18-19; “wherein a plurality of folding signal lines are formed on a portion of the third metal layer in the folding region” in lines 24-25; and “wherein a lower capacitor electrode plate and a plurality of flattened signal lines are formed on the portion of the second metal layer in the display region” in lines 26-27 are 

Regarding claim 11, Cho in view of Kim, Lius, and Cai discloses the organic light emitting diode flexible array substrate as claimed in claim 10.
Cho in view of Kim and Lius is silent regarding that a width of each of the flattened signal lines the third metal layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2) is less than a width of each of the folding signal lines of the third metal layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2).
Cai, however, discloses a display panel (see Cai, FIG. 22), wherein a width of each of flattened signal lines (data lines 05 in non-bending area B) is less than a width of each of the folding signal lines (data lines 05 in bending area A, ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a width of each of the flattened signal lines of the third metal layer of Cho in view of Kim and Lius less than a width of each of the folding signal lines of the third metal layer, as taught by Cai, in order to improve the robustness against bending (Cai, ¶ [0096]).

claim 12, Cho in view of Kim, Lius, and Cai discloses the organic light emitting diode flexible array substrate as claimed in claim 10.
Cho in view of Kim and Lius is silent regarding that an interval of adjacent two of the flattened signal lines of the third metal layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2) is less than an interval of adjacent two of the folding signal lines of the third metal layer (DE1+SE1+CNE+DL-P2+CNE-D1+CNE-D2).
Cai, however, discloses a display panel (see Cai, FIG. 22), wherein a width of each of flattened signal lines (data lines 05 in non-bending area B) is less than a width of each of the folding signal lines (data lines 05 in bending area A, ¶ [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a width of each of the flattened signal lines of the third metal layer of Cho in view of Kim and Lius less than a width of each of the folding signal lines of the third metal layer, as taught by Cai, in order to improve the robustness against bending (Cai, ¶ [0096]). Accordingly, an interval of adjacent two of the flattened signal lines of the third metal layer is less than an interval of adjacent two of the folding signal lines of the third metal layer.

Regarding claim 13, Cho in view of Kim, Lius, and Cai discloses the organic light emitting diode flexible array substrate as claimed in claim 10, wherein signal lines (DL-P1+DL-P3) are formed on the first metal layer (GE1; Cho, FIG. 11F).
Note: for the purpose of the examination, “signal lines” in line 2 is interpreted as “the folding signal lines of the second metal layer.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/           Examiner, Art Unit 2892